Title: 3d.
From: Adams, John Quincy
To: 


       Wednesday, and Monday, are our two busiest days in the Week. Every minute is employ’d. This morning at 6. We went into Prayers after which we immediately recited. This took us till 7 ¼. At 7 ½ we breakfasted, at 10, we had a Lecture on Divinity from Mr. Wigglesworth. It was upon the Wisdom of all God’s actions, and justifying those parts of Scripture which some, have reproached, as contrary to Justice. At 11. we had a Philosophical Lecture, from Mr. Williams, upon the mechanical Powers, and particularly, the Lever, and the Pulley. At 12 ½ Dinner. At 3. an Astronomical public Lecture upon the planet Mercury, a very circumstancial, account of all its transits over the Suns Disk, since the first discovery of it by Kepler, to this day May 3d. 1786. when it will again pass the disk of the Sun, the 15th. Time since its first Discovery. Unfortunately it will pass in the Night so that it cannot be observed in this Country. Mr. Williams told us of all its different periods which are 6 or 7. from 3 years to more than 260. In the Course of this Century, it will pass twice more, in 1789, and in 1799.
       At 4. again we recited, and at 5, attended prayers again, after which there are no more exercises for this day, but we are obliged in the evening to Prepare our recitation for to-morrow morning. This I think is quite sufficient employment for one day, but the last three days in the week we have very little to do. Thursdays and Saturdays, reciting only in the morning, and Fridays, a Philosophical Lecture.
       4th. A Cart came this day from Braintree, and brought us some things. We had after Prayers a Class meeting, about making a present to our Tutor. It is customary at the end of the freshman year to make a present to the Tutor of the Class: but it has been delay’d by ours to the present Time, and many would still delay it, and lay it wholly aside. The Custom, I think is a bad, one, because, it creates partialities in a Tutor, because it increases the distinction between the wealthy, and the poor Scholars, because it makes the Tutor in some measure dependent upon his Class, and because to many that Subscribe it is a considerable expence but the Salaries of the Tutors, being so low, 
        
         and it having been for many years an universal custom, I am sorry to see our Class so behind hand, and several, who could well afford it, and have really subscribed, meanly endeavouring, to put off the matter from Quarter to Quarter, till they leave College. Bridge, was chosen moderator, and it was finally voted that those who chose to give any thing, should deliver it to Kendall, on or before the 20th of this month: and another Class meeting was appointed for the 22d. to consider how the money should be laid out: the meeting was then dissolved.
      